Citation Nr: 1430762	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-45 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a stroke, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for an eye disability, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971, to include service in the Republic of Vietnam from February 1969 to September 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for an April 2014 Travel Board hearing at the RO in Waco, Texas.  The record indicates that, prior to the hearing date, the Veteran requested that the hearing be rescheduled due to a family emergency.  He provided further details explaining why he could not attend the scheduled hearing in an April 2014 written correspondence and, again, requested that the hearing be rescheduled.  The Board finds that the Veteran has shown good cause for his failure to appear at the April 2014 travel Board hearing.  As such, the Board finds that the Travel Board hearing should be rescheduled, and the Veteran and his representative should be notified of the time and place of the hearing.  Because Travel Board hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 
38 C.F.R. § 20.704(a) and (c) (2013); see also 38 C.F.R. § 20.700 (2013) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing to be held at the RO before a Veterans Law Judge of the Board.  The RO should send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



